Title: 26th.
From: Adams, John Quincy
To: 


       Mr. Patten, a young Clergyman from Rhode Island, preach’d in the forenoon, from Proverbs III. 17. Her ways are ways of pleasantness, and all her paths are Peace. I never felt so disagreeably, in hearing any Preacher. He look’d as if he had already, one foot in the grave, and appeared plainly, to suffer while he spoke. His diction was flowery, but he spoke, in a whining manner, lowering his voice, about an octave, at the last Sylla­ble of every Sentence. I dined at Mr. Dana’s. In the afternoon Mr. Everett, a Boston preacher, gave us a discourse, from II of Corinthians. I. 12. For our rejoycing is this, the testimony of our conscience, that in simplicity and godly Sincerity, not with fleshly wisdom, but by the grace of God, we have had our Conversation in the world, and more abundantly to you ward toward you. The Contrast in the preaching, was as great as that in the men, for Mr. Everett is quite, a large man. He pleased very generally. The weather has been uncomfortably warm all day, and the Evening, has by no means been cool.
      